Judgment Criminal Division of the Supreme Court, Bronx County (Peter J. Benitez, J.), rendered September 6, 2006, convicting defendant, after a nonjury trial, of attempted aggravated harassment in the second degree (11 counts), attempted criminal trespass in the second degree, attempted criminal contempt in the second degree and harassment in the second degree, and sentencing him to an aggregate term of 90 days, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The victim’s testimony was extensively corroborated by *436recorded messages. Concur—Gonzalez, EJ., Buckley, Catterson, McGuire and Acosta, JJ.
Motion seeking leave to file supplemental brief denied.